DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, it is unclear how the stop structure “permits advancing…prior to advancing”. Should this refer to “prevents advancing…prior to advancing”?

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (US Pub 2007/0179380 -previously cited) in view of Ostrovsky (US Pub 2005/0107781 -cited by applicant).
Re claims 27, 29-32, 34: Grossman discloses a method of treating a uterine fibroid [0046; see treatment of fibroids], the method comprising:
transcervically introducing into a uterus a rigid shaft comprising a tip attached to a distal end of the shaft, the tip including an ultrasound transducer [0038, 0040; see rigid sheath 12 and ultrasound transducer 46 on the tip];
deflecting the tip to reposition a field of view of the ultrasound transducer [0040; see deflection of the distal end of the sheath to position the FOV];
locating the uterine fibroid using the ultrasound transducer [0047; see the fibroid UF viewed in real time];
advancing a needle into the uterine fibroid from a needle guide delivered transcervically into the uterus [0046; see needle 200 advanced into the fibroid]; 
adjusting a stop structure on the shaft to permit advancing of the needle or the tines prior to advancing of the needle or tines [0040; see the trigger 68 on the proximal portion of the shaft 12, 22 that is pulled to controllably advance the needle 16 while permitting stopping of the needle advancement by letting go of the trigger]; 
observing the needle and the uterine fibroid using the ultrasound transducer [0047; see the FOV that includes the needle and UF]; and
adjusting the FOV of the imager as the needle is advanced into the fibroid [0040, 0045, 0047, Fig 5C; see that the imager14 is made deflectable to observe the needles within the FOV in real time “as they are being deployed” wherein the imager 14 is deflected with a control knob to provide for the needle to be within the FOV during a needle insertion].
Grossman discloses all features except for advancing a plurality of tines from the needle into the uterine fibroid, observing the tines, and adjusting a stop structure on the shaft to permit advancing of the needle or the tines prior to advancing of the needle or tines. However, Ostrovsky teaches advancing a plurality of tines from the needle into the uterine fibroid and applying RF energy [0045, 0049; see the RF tines 206, 208 that are inserted into the fibroid with a distance of deployment based on the size of the fibroid]. Further, Ostrovsky teaches of a sliding lever, which is a stop structure as it is actuated to advance the tines and advancement is stopped when the lever is not pressed [0073]. It would have been obvious to the skilled artisan to modify Grossman, to advance tines as taught by Ostrovsky, in order to permit ablation of a fibroid in an effective manner.
Re claims 28, 33: Grossman discloses locating the uterine fibroid comprises manually rotating and/or torquing the rigid shaft to scan the uterus with the ultrasound transducer [0040; wherein it is implied that the shaft is at least rotated to position it to scan and view the fibroid in the uterus].

Claims 35-40, 44, 45, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al (US 6,425,867 -cited by applicant) in view of Hurst (US Pub 2004/0143252 -cited by applicant).
Re claims 35, 37-39, 44, 45: Vaezy discloses a method of treating a uterine fibroid (col 25, lines 28-29; see the treatment of fibroids), the method comprising:
introducing into a uterus a rigid shaft comprising a tip attached to a distal end of the shaft, the tip including an ultrasound imager (col 22, lines 57-62, Figure 17; see the probe 180 and ultrasound transducer head 186);
deflecting the tip to reposition a field of view of the imager (col 22, lines 59-62; see the angle of the head being adjustable);
locating the uterine fibroid using the imager (col 21, lines 38-42; see the viewing of the fibroid);
Vaezy discloses all features except advancing a needle into the uterine fibroid; and observing the needle and the uterine fibroid using the imager. However, Hurst teaches of an ultrasound probe with attached needle for a uterine fibroid wherein the needle and probe are advanced into the fibroid transcervically and observed with the fibroid [0018, Figure 1; see the penetration of the fibroid with the needle and see the viewing of the needle and fibroid by the imager]. The needle is inserted from a needle guide [0033; see the needle guide] and applies RF energy (see Abstract). It would have been obvious to the skilled artisan to modify Vaezy, to include the needle as taught by Hurst, in order to permit RF treatment of the fibroid which is well known in the art as an alternative to the treatment proposed in Vaezy.
Re claim 36: Vaezy discloses introducing the rigid shaft comprises transcervically introducing the rigid shaft into the uterus (col 18, lines 35-40; see the probe introduced transcervically).
Re claim 40: Vaezy discloses wherein locating the uterine fibroid comprises manually rotating and/or torquing the rigid shaft to scan the uterus with the imager (col 22, see positioning of the probe wherein it is at least implied that it is rotated to scan as desired).
Re claim 48: Vaezy discloses locating the uterine fibroid using the imager comprises inserting the imager through a sheath (Figure 10, see sheath 124).

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al (US 6,425,867 -cited by applicant) in view of Hurst (US Pub 2004/0143252 -cited by applicant), and further in view of Ostrovsky (US Pub 2005/0107781 -cited by applicant).
Re claims 41, 42: Vaezy/Hurst disclose all features except for after advancing the needle, and advancing a plurality of tines from the needle into the fibroid, wherein the tines are observed. However, Ostrovsky teaches advancing a plurality of tines from the needle into the uterine fibroid and applying RF energy [0045, 0049; see the RF tines 206, 208 that are inserted into the fibroid with a distance of deployment based on the size of the fibroid]. It would have been obvious to the skilled artisan to modify Vaezy/Hurst, to advance tines as taught by Ostrovsky, in order to permit ablation of a fibroid in an effective manner and also to view the tines to permit treatment as desired.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al (US 6,425,867 -cited by applicant) in view of Hurst (US Pub 2004/0143252 -cited by applicant), and further in view of McGaffigan et al (US 6,193,714 -cited by applicant).
Re claim 46: Vaezy/Hurst disclose all features except advancing the needle comprises advancing a button on a handle. However, McGaffigan teaches advancing a needle with a button on a handle (col 5, lines 31-41; see the slider/button to advance the needle). It would have been obvious to the skilled artisan to modify Vaezy/Hurst, to use a button to advance the needle as taught by McGaffigan, in order to permit ablation of a fibroid in an effective manner and also to view the tines to permit treatment as desired.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al (US 6,425,867 -cited by applicant) in view of Hurst (US Pub 2004/0143252 -cited by applicant), and further in view of Burbank et al (US 6,193,714 -cited by applicant).
Re claim 47: Vaezy/Hurst disclose all features except a curved needle. However, Burbank teaches of a curved needle (Figure 5; see the curved needle). It would have been obvious to the skilled artisan to modify Vaezy/Hurst, to advance tines as taught by Burbank, in order to facilitate positioning at a fibroid within a patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 23 of U.S. Patent No. 8,206,300. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘300 features a method for treating fibroids including introducing a rigid shaft, locating a fibroid with an imager, pivoting/deflecting the tip, advancing a needle, advancing tines, and imaging the tines, needle and fibroid. While ‘300 features the additional limitation of blocking the needle, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 27, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 35, and 40 of U.S. Patent No. 10,610,197. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘197 features a method for treating fibroids including introducing a rigid shaft, locating a fibroid with an imager, pivoting/deflecting the tip, advancing a needle, advancing tines, and imaging the tines, needle and fibroid. While ‘197 features the additional limitation of first and second actuators, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 27, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,595,819. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘819 features a method for treating fibroids including introducing a rigid shaft, locating a fibroid with an imager, pivoting/deflecting the tip, advancing a needle, advancing tines, and imaging the tines, needle and fibroid. While ‘197 features the additional limitation of first and second actuators, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 27, 30, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10 of copending Application No. 17/232,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘051 features a method for treating fibroids including introducing a rigid shaft, locating a fibroid with an imager, pivoting/deflecting the tip, advancing a needle, advancing tines, and imaging the tines, needle and fibroid. While ‘051 features the additional limitation of real time imaging, it would have been obvious to conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. Regarding claim 27, Applicant argues that Grossman and/or Ostrovsky do not disclose a stop structure to permit advancing of the needle or tines. Respectfully, the Examiner disagrees and finds that both Grossman and Ostrovsky meet the limitation as set forth in the rejection. Both Grossman and Ostrovsky disclose control members to advance the needle or tines and these constitute a ‘stop structure’ because they are used to advance the needle or tines when actuated and the advancement is stopped when not being actuated. Regarding claim 30, the Examiner finds that Grossman discloses adjusting of the FOV as the needle is advanced as set forth in the rejection. Grossman’s imager is deflectable to permit adjustment of the FOV during needle insertion to ensure the needle is positioned within the FOV. If the needle were not in the FOV or only partially in the FOV, the procedure would not be performed accurately. Regarding claim 35, Applicant argues that Vaezy and Hurst are not combinable because an RF ablation needle would not be used in Vaezy, which provides for real time imaging for HIFU. However, the Examiner disagrees and finds that modifying Vaezy to include the needle would not render it unsatisfactory for its intended purpose. Both references are directed towards treatment of uterine fibroids and both disclose transvaginal probes. The references, therefore, are in the same field of endeavor and the requirement of the needle being in direct contact does not make Vaezy unsatisfactory for its intended purpose. The intended purpose of treatment of the fibroid is still achieved and the modification of including a the ablation needle to provide an alternative form of treatment is obvious to the skilled artisan. Therefore, the rejection is maintained.
The 112 1st rejections and claim objection are withdrawn due to amendments. The double patenting rejections are maintained as Applicant requested they be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793